     Case 5:19-cv-00126-MTT-CHW Document 36 Filed 07/10/20 Page 1 of 2

                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF GEORGIA
                                MACON DIVISION

WASEEM DAKER,                              )
                                           )
                     Plaintiff,            )
                                           )
             v.                            )    CIVIL ACTION NO. 5:19-CV-126 (MTT)
                                           )
TIMOTHY WARD, et al.,                      )
                                           )
                Defendants.                )
 __________________                        )

                                           ORDER

      On April 8, 2019, Plaintiff Waseem Daker filed his complaint alleging various 42

U.S.C. § 1983 violations and paid the $400 filing fee. Doc. 1. He proceeded to file

various motions. Docs. 6; 7; 8.

      On September 5, United States Magistrate Judge Charles Weigle denied Daker’s

motions to expedite (Docs. 7; 8), ordered him to recast his complaint, and

recommended that the Court deny his motion for a preliminary injunction (Doc. 6). Doc.

9. On October 10, the Court adopted the Recommendation and denied Daker’s motion

for a preliminary injunction. Doc. 16. On October 25, Daker filed his notice of appeal as

to the Order (Doc. 16) without paying the filing fee. Doc. 18. On June 17, 2020, the

Eleventh Circuit denied Daker’s motion for leave to proceed on appeal in forma

pauperis. Doc. 35.

      Before the Eleventh Circuit denied Daker’s motion, Daker moved this Court to

vacate and reconsider its order adopting the Magistrate Judge’s Recommendation

pursuant to Federal Rule of Civil Procedure 59(e) (Doc. 16), along with multiple

supplemental motions. Docs. 21; 25; 26; 27. That same day, he moved, again, for the

same preliminary injunction or temporary restraining order and moved to recuse
     Case 5:19-cv-00126-MTT-CHW Document 36 Filed 07/10/20 Page 2 of 2

Magistrate Judge Weigle and the undersigned. Docs. 22; 23; 24. The Court denied all

motions. Doc. 28.

      On April 27, Daker moved for leave to appeal IFP the Court’s order denying

those motions (Doc. 28). Doc. 34. In other words, Daker wishes to appeal the Court’s

order denying his motion to vacate the Court’s previous order adopting the Magistrate

Judge Recommendation, which he already appealed and the Eleventh Circuit denied.

Id. See also Docs. 9; 16; 28; 35. In support of his argument, Daker cites another case

of his where the Eleventh Circuit granted his motion to appeal IFP due to “imminent

danger of serious physical injury.” Doc. 34 at 13 (citing Daker v. Commissioner, No. 19-

11849-AA (11th Cir. Mar. 27, 2020)). However, as the Eleventh Circuit has already

stated in its June 17 order denying his previous motion to proceed IFP in this case,

Daker “is not currently under imminent danger of serious physical injury.” Doc. 35.

Accordingly, his motion for leave to appeal IFP (Doc. 34) is DENIED.

      SO ORDERED, this 10th day of July, 2020.

                                                S/ Marc T. Treadwell
                                                MARC T. TREADWELL, CHIEF JUDGE
                                                UNITED STATES DISTRICT COURT




                                              -2-
